Case: 19-14337      Date Filed: 08/21/2020   Page: 1 of 13



                                                                 [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 19-14337
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:17-cv-03392-TWT

AMY EVERETT,

                                                    Plaintiff - Appellant,


TJELVAR EVERETT,


                                                    Plaintiff,

versus

COBB COUNTY, GEORGIA,
OFFICER JAMES W. HOPKINS,
in his individual and official capacities,

                                                    Defendants - Appellees,


LANI MESHELLA MILLER,
in her individual capacity,


                                                   Defendant.
              Case: 19-14337       Date Filed: 08/21/2020   Page: 2 of 13



                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (August 21, 2020)

Before JILL PRYOR, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:

      Amy Everett (“Everett”) was arrested for sending threatening and harassing

emails to a former colleague, Lani Miller (“Miller”). She then brought this § 1983

action against Detective James Hopkins, the officer who applied for and secured a

warrant for her arrest from a judicial officer, for violating, among other things, the

First and Fourth Amendments; Cobb County, Georgia for maintaining a pattern and

practice of violating the First and Fourth Amendments; and Miller for conspiring

with the police to violate the First and Fourth Amendments. The district court

dismissed the claim against Miller, holding that Everett had not alleged sufficient

facts from which it could be plausibly inferred that Miller had conspired with the

police. Thereafter, it granted summary judgment to Detective Hopkins and the

County, concluding, on the undisputed record, that all of Miller’s various claims

were barred by qualified immunity, official immunity and/or sovereign immunity.

After careful review, we affirm.




                                            2
                Case: 19-14337         Date Filed: 08/21/2020       Page: 3 of 13



       The relevant, undisputed background is this. In 2007, Everett’s husband,

Tjelvar Everett (“Tjelvar”), had an extramarital affair with Miller when all three

were public school teachers at the same school in Hiram, Georgia. In 2015, after the

Everetts had moved and lived in Alabama for six years, Tjelvar revealed the affair

to Everett. Understandably angry, Everett initially called Miller to express her

outrage, and then sent her an ongoing cavalcade of emails and Facebook messages,

which were vituperative, lewd, laden with expletives, and threatened an evolving

panoply of harms.1 Everett also created several accounts on social media posing as

Miller and Tjelvar, and sent similarly graphic messages to Miller’s husband, mother,

cousin, and new school colleagues.2 Everett’s campaign reached a crescendo in


       1
          The messages began on January 2, 2015, when Everett messaged Miller and her
husband on Facebook Messenger and said, “I just want you to know that for whatever reason TJ
felt his need to unburden himself with his past transgressions . . . . I never considered us friends,
but I also did not think you were the type to f*ck a married guy with a new baby, whose wife
was in the middle of postpartum depression.” The message continued in this vein. Several days
later, on January 11, 2015, Everett sent Miller, without explanation, a link to a news article about
a “revenge website” that “shames accused mistresses.”

       Many more messages followed. On July 27, 2015, for example, Everett sent Miller an
email with the subject line “Beware HHS. She will sleep with your husband and smile to your
face.” The email conveyed Everett’s anger about the affair, insulted Miller, and said “everyone”
was “[b]cc’d” on the email “so you can pretend this never happened, Lani.” Then, on August 24,
2015, Everett sent three emails to Miller from the account lani_miller@aol.com, asking if
Miller’s principal, son and other family members knew she was “a wh*re” and repeatedly calling
her names. That same day she emailed Miller from the account lanimiller666@yahoo.com,
writing that Everett wanted to see Miller cry and using more expletives.
       2
         On January 10, 2015, for example, Everett messaged Miller’s husband on Facebook,
warning that Miller is “going to learn what it means to f*ck with someone’s family,” and
demanding an apology. On August 24, 2015, Everett sent an email from the account
lani_miller@aol.com to Miller’s mother, claiming to be Miller, which said, among other things:
“I need you to know I f*cked this biology teacher who was married and I knew his wife,” and
                                                  3
                Case: 19-14337       Date Filed: 08/21/2020       Page: 4 of 13



August 2015, and Miller, understandably frightened, reported what was happening

to Detective Hopkins at the Cobb County Police Department on August 25, 2015.

She gave Hopkins copies of the emails and told him she wanted the conduct to stop.

Hopkins attempted to contact Everett by telephone but was unable to do so, and he

then sent a cease and desist letter to all of the email accounts she had been using.

       The cease and desist letter said that “I[f] there is any further communication

beyond today’s date of August 26, 2015 at the hour of 1:00pm, I will secure a warrant

for your arrest on the charge of Harassing Communications and Stalking.” At 1:36

p.m. on August 26, 2015, Everett sent a final email to Miller. Hopkins secured a

warrant for Everett’s arrest and requested her extradition from Alabama. The

Everetts learned about the warrant about a week later from an attorney, and Tjelvar

called Hopkins, asking him to rescind the warrant, which he said it was too late to

do. A few hours later, Everett was arrested at her home. After Everett agreed to

attend anger management classes, the prosecutor declined to pursue the case.




“Were you a wh*re, too, mom?” On August 26, 2015, Everett wrote to Miller’s husband from
an account named tj.everett@live.com, posing as Tjelvar, and purported to describe the sex
Tjelvar and Miller had and to suggest that Miller’s husband divorce her.

        That same day, Everett again posed as Tjelvar in an email to Miller’s department at the
new school at which Miller was teaching, detailed the affair, and warned that Miller “is not who
you think she is. She is a snake in the grass and so am I.” Everett followed up with another
email to the department, this one from the lani_miller@aol.com account, which pretended to be
Miller admitting to the affair and giving additional graphic details.
                                                4
              Case: 19-14337     Date Filed: 08/21/2020    Page: 5 of 13



      On September 6, 2017, Everett and Tjelvar sued, bringing federal civil rights

claims and tort claims under Georgia state law against Detective Hopkins, Cobb

County, and Miller. The district court granted Miller’s motion to dismiss, and later

granted summary judgment to Hopkins and the County. This timely appeal follows.

      In reviewing de novo the district court’s grant of summary judgment to

Detective Hopkins and the Cobb County Police Department, we resolve all issues of

material fact in favor of the plaintiff. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th Cir.

2002). We will affirm a grant of summary judgment if the movant has shown, based

on our review of the entire record, “that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Similarly, in reviewing de novo the district court’s grant of Miller’s motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim,

we accept the allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

      First, we are unpersuaded by Everett’s claim that the district court erred in

granting summary judgment to Detective Hopkins on qualified immunity grounds.

The doctrine of qualified immunity protects government officials, like Hopkins,


                                           5
               Case: 19-14337     Date Filed: 08/21/2020     Page: 6 of 13



“from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quotations omitted).

“In order to receive qualified immunity, the public official must first prove that he

was acting within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Lee, 284 F.3d at 1194 (quotations omitted). There is no

dispute that Hopkins was acting within his discretionary authority in this case. Thus,

Everett has the burden to show that “the official’s alleged conduct violated a

constitutional right, and that the constitutional right at issue was clearly established.”

Brooks v. Warden, 800 F.3d 1295, 1306 (2015). Courts may take up these two steps

in either order, though it is unnecessary to decide both where it is plain that the law

is not clearly established. See Pearson, 555 U.S. at 227, 242. This case is easily

resolved on the second prong, so it is unnecessary to resolve the first. Id.

      A right can be clearly established “either by similar prior precedent, or in rare

cases of ‘obvious clarity.’” Gilmore v. Hodges, 738 F.3d 266, 277 (11th Cir. 2013).

To show that a right is clearly established by prior precedent, the plaintiff has a

burden of offering precedent “particularized” to the facts of the case by

“identify[ing] a case where an officer acting under similar circumstances” was held

to violate the Constitution. White v. Pauly, 137 S. Ct. 548, 552 (2017) (quotation

omitted). “Exact factual identity with a previously decided case is not required, but


                                            6
              Case: 19-14337     Date Filed: 08/21/2020    Page: 7 of 13



the unlawfulness of the conduct must be apparent from pre-existing law.” Coffin v.

Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (en banc).              Put simply, the

constitutional question at issue must be “beyond debate.” White, 137 S. Ct. at 551

(quotations omitted).

      Here, Everett has not established that Detective Hopkins violated Everett’s

clearly established First Amendment right when he allegedly secured an arrest

warrant in retaliation for her harassing emails. To succeed on this claim, Everett

needed to show, first, that her speech or act was constitutionally protected; second,

that Defendant Hopkins’ retaliatory conduct adversely affected the protected speech;

and, third, that there is a causal connection between the retaliatory actions and the

adverse effect on speech. Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005)).

      On this record, Everett has not pointed us to any clearly established case law

suggesting that her communications were protected by the First Amendment. In the

emails she sent to Miller, Everett: (1) demanded an apology using threatening

language; (2) warned that she planned to visit Miller’s place of work because she

“need[ed] to see [her] cry”; (3) repeatedly described the alleged sexual encounter

between Miller and Tjelvar in detail; (4) threatened to upend Miller’s personal and

professional life; and (5) followed through on that threat. It is well established that

obscene communications intended to harass and frighten the recipient are not

protected speech. See Miller v. California, 413 U.S. 15, 21 (1973) (affirming that


                                          7
               Case: 19-14337     Date Filed: 08/21/2020     Page: 8 of 13



obscenity can be criminalized); Virginia v. Black, 538 U.S. 343, 359 (2003)

(affirming that threatening speech can be criminalized). Indeed, in a case factually

analogous to this one, we held that graphic harassing and threatening

communications like those here -- e.g., “Hey Sue, why don’t you take one of them

f*ckin’ school buses . . . and use it like a vibrator . . . ” -- were not protected by the

First Amendment because they were legally obscene. United States v. Eckhardt, 466
F.3d 938, 945 (11th Cir. 2006).

      In contrast, the case on which Everett primarily relies, Watts v. United States,

394 U.S. 705, 706 (1969), is entirely distinguishable from this one on its facts. In

that case, the Supreme Court held that it violated the First Amendment to arrest a

protester who said “If they ever make me carry a rifle the first man I want to get in

my sights is L.B.J.” The facts of Watts do not, in any way, make clear that Everett’s

personal, apolitical and obscene campaign to ruin Miller’s life is similarly protected.

Nor does Everett make any showing that this is a case of obvious clarity. Thus,

because Everett has failed to carry her burden to show that, under clearly established

law, her communications were protected by the First Amendment, Hopkins is

entitled to qualified immunity on her First Amendment claim.

      For similar reasons, Hopkins is entitled to qualified immunity on Everett’s

Fourth Amendment claim.          Everett argues that Hopkins violated her Fourth

Amendment rights by obtaining a warrant without probable cause. But officers are


                                            8
                Case: 19-14337        Date Filed: 08/21/2020       Page: 9 of 13



protected by qualified immunity in this context so long as there was “arguable

probable cause” for the warrant they obtained. Crosby v. Monroe Cty., 394 F.3d
1328, 1332 (11th Cir. 2004); see also Jones v. Cannon, 174 F.3d 1271, 1283 n.3

(11th Cir. 1999) (“[T]he [qualified immunity] inquiry is not whether probable cause

actually existed, but instead whether an officer reasonably could have believed that

probable cause existed.”) (quotations omitted). Because Everett’s communications

plainly fell within Georgia’s harassing communications statute3 and criminalizing

those communications did not, as we’ve discussed, violate clearly established First

Amendment law, the warrant in this case was plainly supported by arguable probable

cause.

         Moreover, to the extent Everett seeks to argue that the warrant violated the

Constitution because she was located in Alabama, we are unpersuaded. It has long

been understood that a state’s constitutional authority encompasses punishment for

crimes committed out of the state that were intended to produce harm within the

state, and there is no doubt that the harm of the harassing communications in this

case took place in Georgia. See Strassheim v. Daily, 221 U.S. 280, 285 (1911); see

also Simpson v. State, 17 S.E. 984, 986 (Ga. 1893) (noting that it is “beyond question


         3
         That statute provides that “[a] person commits the offense of harassing communications
if such person . . . [c]ontacts another person repeatedly via telecommunication, e-mail, text
messaging, or any other form of electronic communication for the purpose of harassing,
molesting, threatening, or intimidating such person or the family of such person.” O.C.G.A. §
16-11-39.1(a)(1). Everett does not dispute that her conduct fell within the text of the statute and
only argues that its application in this case violates the First Amendment.
                                                 9
             Case: 19-14337     Date Filed: 08/21/2020   Page: 10 of 13



that a criminal act begun in one stated and completed in another renders the person

who does the act liable to indictment in the latter”). And the record is undisputed

that Hopkins and his supervisors at the police department requested Everett’s

extradition from Alabama through the appropriate, established channels between the

states, suggesting that no one along the way thought Everett’s arrest violated clearly

established law. In sum, Everett has simply offered us no grounds to conclude that

the district court erred in granting summary judgment to Detective Hopkins on

qualified immunity grounds.

      As for Everett’s claim against Cobb County and Detective Hopkins (in his

official capacity) for the violations of her First and Fourth Amendment rights by one

of the entity’s employees, she must show that the violations were committed

pursuant to a government custom or policy. See Gold v. City of Miami, 151 F.3d
1346, 1350 (11th Cir. 1998); see also Monell v. Dep’t of Social Servs., 436 U.S. 658

(1978). The plaintiff may demonstrate this kind of custom or policy by pointing to

either “(1) an officially promulgated county policy or (2) an unofficial custom or

practice of the county shown through the repeated acts of a final policymaker for the

county.” Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1329 (11th Cir. 2003).

      Unable to point to an official policy of the Cobb County Police Department

to arrest people for engaging in First Amendment protected expression or without

probable cause, Everett claims that the department inadequately trains officers to


                                         10
             Case: 19-14337     Date Filed: 08/21/2020    Page: 11 of 13



distinguish speech protected by the First Amendment from that which is not. But

she has not alleged -- much less identified in discovery -- a pattern of violations of

the First Amendment or the Fourth Amendment in Clayton County and this dooms

her claim of municipal liability. See Connick v. Thompson, 563 U.S. 51, 62 (2011)

(“A pattern of similar constitutional violations by untrained employees is ‘ordinarily

necessary’ to demonstrate deliberate indifference for purposes of failure to train.”).

Because Everett has raised no genuine disputes of material fact concerning any

unconstitutional patterns or policies of Cobb County, the district court did not err in

granting summary judgment to the County and Detective Hopkins on these claims.

      Nor did the district court err in dismissing the case against Miller, because

Everett has not alleged sufficient facts to render plausible the claim that Miller

conspired with Hopkins to violate her First and Fourth Amendment rights. Section

1983 can provide a remedy against a private person, but only where “that person is

shown to have conspired with one or more state actors.” Rowe v. City of Ft.

Lauderdale, 279 F.3d 1271, 1285 (11th Cir. 2002). Making this claim requires the

allegation of sufficient facts from which an “‘understanding’ and ‘willful

participation’ between private and state defendants” can be inferred. Bendiburg v.

Dempsey, 909 F.2d 463, 469 (11th Cir. 1990).

      Everett has not alleged facts of this sort. She simply alleges that Miller took

the emails to the police and was not entirely forthcoming about the context of


                                          11
             Case: 19-14337        Date Filed: 08/21/2020   Page: 12 of 13



Everett’s harassment. Specifically, Everett alleges that Miller denied that the affair

had taken place and did not disclose that she and Everett had spoken over the phone

before Everett’s campaign began in earnest. But neither of these facts are pertinent

to Hopkins’s decision to pursue remedies for the harassment. As Hopkins attested,

whether the affair in fact occurred had no relevance to his decision to arrest Everett

for online harassment -- in other words, an understandable reason to be mad at

someone is not a legal excuse to harass them. The initial phone call in January

similarly does not undercut Miller’s allegation that she was harassed in any way,

since it was actually part of Everett’s harassment. Thus, based on the allegations in

the complaint, we cannot conclude that the district court erred in dismissing

Everett’s claims against Miller.

      Finally, the district court did not err in rejecting Everett’s constellation of

subsidiary and state law claims. Among other things, Detective Hopkins and Cobb

County are entitled to official and sovereign immunity under Georgia law for reasons

similar to the federal qualified immunity analysis. See Merrow v. Hawkins, 467
S.E.2d 336, 337 (Ga. 1996) (official immunity applies to government officials unless

the plaintiff can show a defendant acted with “actual malice”); Gilbert v. Richardson,

452 S.E.2d 476, 478 & n.4 (Ga. 1994) (local governments and their officials are

shielded from suit by sovereign immunity unless that immunity has been waived).




                                            12
                Case: 19-14337       Date Filed: 08/21/2020        Page: 13 of 13



Everett has made no argument that the immunity analysis would differ under state

law in this case. We affirm the district court’s decision in its entirety.4

       AFFIRMED.




       4
         In addition, because Everett’s motion to supplement the record contains materials that
were not before the district court and are duplicative of the information already in the record, we
DENY the motion.
                                                13